Citation Nr: 1512671	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-04 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for a prostate disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a bilateral eye disorder, to include as secondary to hypertension.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for hypertension, to include as secondary to service-connected vagotomy and antrectomy for duodenal ulcer.
 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & A.N.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from April 1944 to December 1945.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in December 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to service connection for bilateral hearing loss, bilateral eye disorder, right knee disorder, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for a neck disorder.

2.  In December 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlemnet to service connection for a bilateral foot disorder.

3.  In December 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for a prostate disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for a neck disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for a bilateral foot disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal of entitlement to service connection for a prostate disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn his appeals for entitlement to service connection for a neck disorder, a bilateral foot disorder, and a prostate disorder.  See December 2014 BVA Hearing Transcript, page 2.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claims and they are dismissed.


ORDER

Entitlement to service connection for a neck disorder is dismissed.

Entitlement to service connection for a bilateral foot disorder is dismissed.

Entitlement to service connection for a prostate disorder is dismissed.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss, bilateral eye disorder, right knee disorder, and hypertension.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He asserts his current hearing loss is due to exposure to acoustic trauma during service.  The Board notes that the Veteran was a truck driver during service.

Service treatment records were reviewed.  The Veteran's April 1944 entrance examination indicated he passed the whispered voice test with 15/15, bilaterally.  The Veteran was discharged from service in December 1945 due to a peptic ulcer.

The Veteran was afforded a VA audiological examination in October 2010.  The Veteran indicated he had trouble hearing and understanding, bilaterally for approximately three years.  During the audiological evaluation in October 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
65
65
LEFT
30
50
50
60
60

Speech recognition scores were 60 percent, for the left ear, and 76 percent for the right ear.  The results from the October 2010 VA examination demonstrate bilateral hearing loss, as defined by VA regulations.  No medical opinion regarding etiology was provided.

The Veteran was afforded a VA audiological examination in July 2011.  The Veteran reported that prior to service he worked for four years in a very noisy metal fabricating factory, without hearing protection.  The Veteran stated he was a truck driver during service and qualified with the rifle.  He indicated that no hearing protection was used during service.  The Veteran reported recreational noise exposure post service, and that he did not wear hearing protection for five years as a hunter.  

During the audiological evaluation in July 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
55
60
55
LEFT
35
50
55
60
60

Speech recognition scores were 76 percent in the right ear and 80 percent in the left ear.  The results from the July 2011 VA examination also demonstrate bilateral hearing loss, as defined by VA regulations.

The July 2011 VA examiner stated that determining the etiology of the Veteran's bilateral hearing loss would be resorting to mere speculation, as the Veteran was exposed to excessive noise prior to service, during service, and post service. 

The Board finds that an addendum opinion is necessary to decide the claim. 

Bilateral Eye Disorder

The Veteran asserts his bilateral eye disorder is due to exposure to smoke while in service.  See December 2014 BVA Hearing Transcript, page 11.

Medical records indicate the Veteran has been diagnosed with glaucoma, cataracts and he underwent cataract surgery in April 2011.  See April 2011 VA treatment notes.

To date, no medical opinion has been obtained regarding whether the Veteran's current eye disorder is causally or etiologically due to service.  On remand, a medical opinion must be obtained.

Right Knee Disorder

The Veteran asserts he has a current right knee disorder that is due to his time in service.

Service records indicate the Veteran entered into service with genu valgum.  See April 1944 induction examination.

Post-service records indicate the Veteran is diagnosed with degenerative arthritis of the right knee.  See June 2011 VA treatment note.

Because genu valgum was noted at the time of the induction examination, the presumption of soundness does not attach for that disorder. 

If a preexisting disorder is noted upon entry into service, a Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2014); Jensen, 19 F.3d at 1417.

The Board notes that the Veteran has not indicated that he is specifically claiming service connection for genu valgum; the Veteran has asserted that he has a right knee disorder.  To date, the Veteran has not been afforded a VA examination and no medical opinions have been obtained regarding whether the Veteran's current right knee disorder is causally or etiologically due to service, or aggravated therein.  As such, on remand, the Veteran should be afforded a VA examination and medical opinions must be obtained.


Hypertension

The Veteran asserts his hypertension is secondary to his service-connected vagotomy and antrectomy for duodenal ulcer.

Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

Unfortunately, although it will result in an additional delay in adjudicating the Veteran's claim, a remand is in order to provide full consideration of all potential theories of entitlement. 

To date, the Veteran has not yet been afforded a VA examination for his hypertension and a medical opinion has not been obtained.  The Board therefore finds a remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion.

Additionally, given the Veteran's more recent theory of secondary service connection, he should be sent a new letter notifying him of the information and evidence necessary to substantiate a claim of service connection on a secondary basis to comply with the Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated treatment records.

2.  Send a new VCAA notice letter to the Veteran.  The letter should notify him of the information and evidence necessary to substantiate his claims.  Notice regarding secondary service connection must be included.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

3.  Obtain an addendum opinion to the July 2011 VA audiological examination report.  While the VA examiner noted that determining the etiology of the Veteran's bilateral hearing loss would be resorting to mere speculation as the Veteran was exposed to excessive noise prior to service, during service, and post service, the Board asks whether it is at least as likely as not (i.e., probability of 50 percent) that any portion of the Veteran's current bilateral hearing loss is etiologically due to in-service noise exposure?

4.  Afford the Veteran a VA examination for a bilateral eye disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current eye disorders should be noted.

For each diagnosed eye disorder, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's bilateral eye disorder had its (A) onset during service, is causally related to his active service (due to exposure to smoke), OR (B) is caused by or aggravated by his hypertension.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  Afford the Veteran a VA examination for a right knee disorder.  All current right knee diagnoses should be noted. 

The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and offer comments and an opinion on the following:

a) Please offer an opinion as to whether it is at least as likely as not that the pre-existing genu valgum underwent an increase in severity in service, and if so, whether any increase was clearly and unmistakably due to the natural progress of the condition. 

b) The examiner should also offer comments and an opinion as to whether it is at least as likely as not that any other currently diagnosed right knee disorder (e.g., degenerative joint disease/arthritis) is causally or etiologically due to service.

In rendering these opinions, the examiner should consider the Veteran's statements regarding the onset of his disorder and the symptoms that occurred during service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

6.  Afford the Veteran a VA examination for hypertension.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's hypertension had its onset during service, is causally related to his active service, OR is caused by or aggravated by his service-connected vagotomy and antrectomy for duodenal ulcer.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

7.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

8.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


